           Case 1:20-cv-00673-RA Document 23 Filed 06/01/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                    DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/1/2020

 BESPOKE REAL ESTATE LLC; BESPOKE
 LUXURY MARKETING LLC,
                                                                     20-CV-673 (RA)
                            Plaintiffs,
                                                                         ORDER
                       v.

 PRESTON KAYE; LAKE FARM GROUP
 INC.;
                   Defendants.

 RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming initial status

 conference in this case in person. Counsel should still submit their joint letter and proposed case

 management plan by June 1, 2020, as directed in the Court’s March 26, 2020 Order. Dkt. 20. If

 the parties are unable to submit their joint letter and proposed case management plan by June 1,

 they shall request an extension to do so. In their joint letter, the parties should also indicate

 whether they can do without a conference altogether. If not, the Court will hold the conference

 by telephone. In any event, counsel should review and comply with the Court’s Emergency

 Individual Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-

 ronnie-abrams.

 SO ORDERED.

Dated:    June 1, 2020
          New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
